DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1, 3-10, 12-13, 15-17, and 19-20 are pending.
Claims 1, 3-10, 12-13, 15-17, and 19-20 are allowed.

Allowable Subject Matter
Claims 1, 3-10, 12-13, 15-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present invention is Andoh et al. (WO 2018/124215, cited previously, Andoh), as evidenced by Fan et al. (CN 107936759, cited previously, Fan), Kitano et al. (US 6,468,613, cited previously, Kitano), and Shinoda et al. (US 2007/0202255, cited previously Shinoda).
Andoh teaches a metal/fiber-reinforced resin material composite (Paragraph [0001]) comprising, a metal member (Paragraph [0026]; element 101 – Figure 1); a first fiber reinforced resin material (Paragraph [0026]; element 102 – Figure 1) having a matrix resin (element 104 – 
Regarding the limitation, “wherein the maximum load of the metal/fiber-reinforced resin material composite exhibits a super-law-of-mixture”, the applicants disclose applying a powder or liquid adhesive resin to the metal member (Paragraph [0106]), roughening the surface of the fiber reinforced plastic (FRP) by blasting, plasma treatment, corona treatment or a similar method (Paragraph [0107]), and binding the FRP molding prepreg to form the composite by heat-press bonding (Paragraph [0105]) to achieve the composite. Andoh discloses a substantially identical method for obtaining their composite, namely applying a powder or liquid bonding resin to the metal member (Paragraph [0064]), roughening the surface of the FRP by blasting, plasma treatment, or corona treatment (Paragraph [0065], and binding the FRP molding prepreg to form the composite by heat-press bonding (Paragraph [0064]).
Further regarding the super-law-of-mixture, the applicants provide objective evidence in the disclosure that this feature can be obtained by degreasing the metal member (see Examples 1-13; Table 1) or inclusion of an oil-bonding adhesive, either on the surface of the metal member (Example 14) or in the resin layer (Example 15), in a laminate constructed by a non-degreased metal member (see Examples 14-15; Table 1). Emphasis added. The examiner notes that examples 13-15 of Table 1 do not disclose a value for super-law-of-mixture criterion 1 (Formula 
Regarding an oil-surface bonding adhesive added to the adhesive resin composition, and/or the oil-surface bonding adhesive is applied to the interface between the adhesive resin laver and the metal member, the examiner submits that this feature is also present in Andoh. Andoh teaches that in the adhesive resin composition, may contain other thermoplastic components other than phenoxy (A) resin, one of which being polyamide (Paragraph [0043]). The examiner submits that the presence of this compound in the adhesive resin layer of Andoh would confer oil-bonding adhesion, as evidenced by Fan. Fan teaches that amine curing agents, such as polyamide, provides excellent adhesion between bisphenol A epoxy resin and metal surfaces and good adhesion on oil-contaminated surfaces (Paragraphs [0029]-[0030]). Since phenoxy resin A is the result of a ring-opening polymerization of bisphenol A epoxy, the examiner submits that the properties of bisphenol A epoxy demonstrated by Fan would also being present in the phenoxy resin A taught by Andoh, since “products of identical chemical composition cannot have mutually exclusive properties.” (See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01 (II)).
Therefore, the examiner submits that since Andoh discloses a substantially identical composition (comprising an adhesive layer or adhesive component in the resin layer) and  method for making the composite the super-law-of-mixture is expected to be inherently possessed in the composite of Andoh, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best
Andoh does not explicitly disclose that the metal member is degreased. Previously, the examiner stated that “it is well-known in the fiber-reinforced composite art to degrease a metal member, as evidenced by Kitano (see Examples 8 and 22), Shinoda (Paragraphs [0082], [0146], [0148], and [0153]), and Chang (Paragraph [0022]),” and asserted that “such evidence presents a sufficient positive teaching/suggestion that degreasing the metal member of the fiber-reinforced composite confers beneficial results in the resulting composite.” (see Paragraph 26 of the Non-final rejection of 26 August 2021). Therefore, the examiner stated that (i) it would be reasonably expected that Andoh would have been degreased, because doing so is a conventional practice in the art, or (ii) degreasing the metal member of Andoh would have been an obvious endeavor for one of ordinary skill in the art. The examiner notes herein, however, that Andoh positively recites the presence of an oil-bonding adhesive within the composition, i.e., polyamide (see above), and therefore submits that it would not be reasonable to presume that the metal member of Andoh would have been degreased, as required by the instant claim; instead, the examiner submits that Andoh would rely exclusively on the polyamide in the composition to achieve adequate binding. Emphasis Added. So while it is reasonable to presume that the composite of Andoh would exhibit a super-law-of-mixture, it is unreasonable to presume that Andoh would have achieved this by degreasing the metal member. 
Therefore, the recitation of a “degreased metal member” distinguishes the present application over the prior art, and is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments and amendments, see Remarks Page 6, filed on 29 December 2021, with respect to the objection of Claim 10 have been fully considered and are persuasive. Specifically, the applicants have amended Claim 10 to remove objectionable subject matter. The objection of Claim 10 has been withdrawn. 
Applicant’s arguments and amendments, see Remarks Page 6, filed 29 December 2021, with respect to the 35 USC 112b rejections of Claims 5, 9, and 12-13 have been fully considered and are persuasive. Specifically, the applicants have amended Claims 5, 9, and 12-13 to obviate the previous rejection. The 112b rejections of Claims 5, 9, and 12-13 have been withdrawn. 
Applicant’s arguments, Remarks Page 6, filed 29 December 2021, with respect to the 35 USC 103 rejections of Claims 1, 3-10, 12-13, 15-17, and 19-20 have been fully considered and are partially persuasive. Specifically:
Applicant’s argument that Andoh would not exhibit a super-law-of-mixture is not persuasive; as discussed above. The applicants provide objective evidence in the disclosure that this feature can be obtained by degreasing the metal member (see Examples 1-13; Table 1) or inclusion of an oil-bonding adhesive, either on the surface of the metal member (Example 14) or in the resin layer (Example 15), in a laminate constructed by a non-degreased metal member (see Examples 14-15; Table 1). Emphasis added. The examiner notes that examples 13-15 of Table 1 do not disclose a value for super-law-of-mixture criterion 1 (Formula 2-1), however applicants state that as long as criterion 2 (Formula 2-2) is satisfied the super-law-of-mixture exists (Paragraph [0090]). Regarding an oil-surface bonding adhesive added to the adhesive resin composition, and/or the oil-surface bonding adhesive is applied to the interface between the adhesive In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01 (II)).
Applicant’s argument that the metal member of Andoh would not be degreased is persuasive. As discussed above, the examiner notes Andoh positively recites the presence of an oil-bonding adhesive within the composition, i.e., polyamide (see above), and therefore submits that it would not be reasonable to presume that the metal member of Andoh would have been degreased, as required by the instant claim; instead, the examiner submits that Andoh would rely exclusively
The rejections of Claims 1, 3-10, 12-13, 15-17, and 19-20 have been withdrawn. 

Response to Amendment
The declaration under 37 CFR 1.132 filed on 29 December 2021 is sufficient to overcome the rejection of Claims 1, 3-10, 12-13, 15-17, and 19-20 based upon 35 USC 103 over Andoh. The declaration asserts that the metal member of Andoh would not have been subject to degreasing because Andoh has an oil-bonding adhesive in the composition, which the examiner agrees with (see above). The examiner does not agree, however, that the composite of Andoh would not demonstrate a super-law-of-mixture, for the reasons discussed above. Regardless, the examiner submits that because Andoh lacks the feature of a degreased metal member, the present application distinguishes over Andoh.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN D SCHNEIBLE/Examiner, Art Unit 1784       

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784